Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (“Amendment”) to the Employment Agreement effective as of
February 16, 2012 by and between TIME WARNER CABLE INC. and MARC
LAWRENCE-APFELBAUM (the “Employment Agreement”) is made effective as of July 31,
2015.

Each of the parties hereto, intending to be legally bound, hereby agrees that
the Employment Agreement shall be amended as follows:

1.        Section 1 shall be amended to reflect that the Term is extended to end
on December 31, 2017.

2.        Section 4.2 shall be amended by adding at the end thereof three new
paragraphs to read as follows:

“The following two paragraphs shall apply in addition to the foregoing, and such
paragraphs shall not in any way replace or reduce any other circumstances
specified in this Agreement as an involuntary termination without cause or
termination for Good Reason.

Your employment shall be deemed to have been involuntarily terminated without
cause if, during the Charter Change in Control Protection Period, (A) the
Company or New Charter (i) offers you a new position in or (ii) relocates your
existing position to, a location which, in either case, will result either
(x) in an increased commute each way of at least forty (40) miles more than the
current distance between your home and then current work location or (y) a
commute each way of at least fifty (50) miles between your home and the proposed
work location, and (B) you promptly reject in writing such offer or relocation
requirement. The Company or New Charter shall have thirty (30) days from receipt
of such rejection to cure by rescinding the offer or revoking the relocation. If
the Company or New Charter does not cure, you must terminate employment as of
the expiration of the cure period in order for the resignation to constitute a
termination without cause. The “Charter Change in Control Protection Period”
means the period beginning at the effective time (the “Effective Time”) of the
closing of the merger between Time Warner Cable Inc. and Charter Communications,
Inc. and ending on the second anniversary of the Effective Time, or the
expiration of the Term, if earlier. “New Charter” means the ultimate parent
company of the affiliated group resulting from the merger between Time Warner
Cable Inc. and Charter Communications, Inc.

Furthermore, your employment shall be deemed to have been terminated for Good
Reason if, during the Charter Change in Control Protection Period and without
your consent, (A) your Base Salary is reduced from your Base Salary in effect
immediately before the reduction, (B) the sum of your Base Salary, Target Bonus,
and target grant value of long-term incentive compensation pursuant to Sections
3.1, 3.2, and 3.3 is reduced from such sum in effect immediately before the
reduction (for this purpose, the 2015, 2016, and 2017 accelerated RSU grants are
taken into account as long-term incentive compensation granted in 2015, 2016,
and 2017 respectively), (C) your Target Bonus is substituted with long-term
incentive compensation such that it reduces your Target Bonus by more than half
of your Target Bonus in effect immediately prior to the Effective Time, or
(D) you no longer report to the Chief Executive

 

1



--------------------------------------------------------------------------------

Officer of New Charter (or in the event of a reorganization in which New Charter
becomes a controlled subsidiary of another entity, then the ultimate parent
entity of New Charter). Your employment will not be deemed to have been
terminated for Good Reason in accordance with the foregoing sentence unless you
provide the Company or New Charter with written notice of the circumstances
giving rise to Good Reason within ninety (90) days of their occurrence, and the
Company or New Charter shall have thirty (30) days from receipt of such notice
to cure. If New Charter does not cure such circumstances, you must terminate
employment as of the expiration of the cure period in order to resign for Good
Reason. The target grant value of long-term incentive compensation will be
determined in a manner consistent with the methodology used by the Company for
purposes of Section 3.3 of the Agreement immediately before the Effective Time.”

3.        The parties agree that, in the event of a termination of employment
following the closing of the merger between Time Warner Cable Inc. and Charter
Communications, Inc., the release of claims referenced in Annex A of the
Employment Agreement will expressly include New Charter (the ultimate parent
company of the affiliated group resulting from the merger) among the released
parties.

Except as expressly provided in this Amendment, all other provisions of the
Employment Agreement, as amended, shall remain in full force and effect.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed effective as of the date first written above.

 

 

TIME WARNER CABLE INC. By:        /s/ Paul Gilles  

    Paul Gilles

    Senior Vice President, Human Resources

Agreed and Accepted: EXECUTIVE By:       /s/ Marc Lawrence-Apfelbaum       Marc
Lawrence-Apfelbaum

 

2